DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4-5, 8, and 12-14 are objected to because of the following informalities:  
In claims 4-5 line 1 of each, “a textured” should be changed to --the textured--.
In claim 8 line 1, “a mouth” should be changed to --the mouth--.
In claim 12 line 1, “a set of grips” should be changed to --the set of grips--.
In claim 13 line 1, “grips is set” should be changed to --grips are set--.
In claim 14 lines 1-2, “the plurality set of grips” should be changed to --the plurality of sets of grips--.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2018/0161618 (Viglione).
Regarding claim 1, Viglione discloses an exercise apparatus (abstract, embodiment shown in FIGS. 1-11), comprising: 
a body 12 having a first end 14 defining a first end enclosure and a second end 16 defining a second end enclosure (para 0051, FIGS. 1-3); 
wherein each of the first end enclosure 14 and the second end enclosure 16 may receive a weight 18 such that the weight is held within the body 12 (para 0051, FIGS. 1-3); 
wherein each of the first end enclosure 14 and the second end enclosure 16 has a mouth which may receive a cap 48 (weight component body 48 of each weight component 18 can be interpreted as a cap which is received in the mouth of the respective end 14,16 of the boy 12 - para 0057, FIG. 3); 
wherein a set of grips 34 is set along the length of the body 12 (FIGS. 2-3).
Regarding claim 2, Viglione teaches the exercise apparatus of claim 1, and further discloses wherein the body 12 further comprises an outer body 22 and an inner body 20 (para 0051, the outer sleeve 22 and cylindrical core 20 are shown separately from each other in FIGS. 5-6).
Regarding claim 3, Viglione teaches the exercise apparatus of claim 1, and further discloses wherein the body 12 further comprises a textured surface 42 (ribs 42 - para 0055, FIGS. 1-3).

Regarding claim 6, Viglione teaches the exercise apparatus of claim 3, and further discloses wherein the body further comprises a plurality of textured surfaces 42 (plurality of groups 40 of ribs 42 - para 0055, FIGS. 1-3).
Regarding claim 7, Viglione teaches the exercise apparatus of claim 1, and further discloses wherein each of the first end enclosure 14 and the second end enclosure 16 is defined by a termination within the body 12 such that the first end enclosure 14 does not overlap with a grip 24,26 along the length of the body 12 and the second end enclosure 16 does not overlap with a grip 24,26 along the length of the body 12 (FIGS. 1-3).
Regarding claim 8, Viglione teaches the exercise apparatus of claim 1, and further discloses wherein a cap 48 is fastenable to a mouth such that the cap 48 is flush with the mouth (weight component 48 of each weight component 18 is dimensioned so as to be an easy sliding fit in a respective end of the core 20 - para 0061; when the circular platforms 52 of each weight component 18 reach and come into alignment with the apertures 44 near the respective end of the core, the circular platforms can snap into place in the apertures, thus the weight components 18 are locked in place with respect to the core 20 - para 0062).
Regarding claim 9, Viglione teaches the exercise apparatus of claim 8, and further discloses an anchor 50,52 integral to an outer face of the cap 48 (weight component handle 50 and circular platform 52 can each be interpreted as an anchor and are both integral to an outer face of the weight component body - FIGS. 9-11, paras 0057,0059).
Regarding claim 10, Viglione teaches the exercise apparatus of claim 9, and further discloses wherein the anchor 50,52 is inset within the outer face of the cap 48 (FIGS. 9-11).

Regarding claim 12, Viglione teaches the exercise apparatus of claim 1, and further discloses wherein a set of grips 42 is oriented parallel to the length of the body 12 (the groups 40 of ribs 42 can be interpreted as sets of grips and are oriented parallel to the length of the body 12 as shown in FIGS. 1-3).
Regarding claim 13, Viglione teaches the exercise apparatus of claim 1, and further discloses wherein a plurality of sets of grips 34 is set along the length of the body 12 (one set of two main body handles 34 is shown on one side of the apparatus in FIG. 2 and another set of four main body handles 34 is shown on the other side of the apparatus in FIG. 3).
Regarding claim 14, Viglione teaches the exercise apparatus of claim 13, and further discloses wherein each set of grips of the plurality set of grips 34 is aligned along a common axis (all of the main body handles 34 have center points aligned with the longitudinal axis 62 of the apparatus - FIGS. 2-3 and 5-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Viglione in view of US 6,045,489 (Levine et al., hereinafter “Levine”).
Regarding claim 4, Viglione teaches the exercise apparatus of claim 3, and further discloses the textured surface comprises protuberances in the form of ribs 42 (para 0055, FIGS. 1-3). However, Viglione does not explicitly disclose the textured surfaces comprises protuberances in the form of knobs. 
Levine teaches that knobs, ridges, or the like are equivalent forms of protuberances (Col 4:45-47). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Viglione’s ribs with the knobs as taught by Levine since Levine teaches that they are structurally equivalent as non slip shapes (Levine: Col 4:45-47) and since Viglione discloses the need to facilitate frictional engagement between the user’s body and the apparatus (Viglione: para 0077).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua Lee/Primary Examiner, Art Unit 3784